COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                 April 2, 2015
                              No. 10-15-00041-CV
IN THE MATTER OF THE MARRIAGE OF SAKINA TREVATHAN AND DEVIN TRAVATHAN AND IN THE INTEREST OF D.M.T., JR., A CHILD
                                       
                                center-4254500
                        From the 414[th] District Court
                            McLennan County, Texas
                          Trial Court No. 2014-3060-5
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that Sakina Trevathan has failed to comply with a court order or a notice from the clerk requiring a response or other action within a specified time, it is the judgment of this Court that the appeal is dismissed.  
	It is further ordered that Devin Trevathan is awarded judgment against Sakina Trevathan for Devin Trevathan's appellate costs that were paid, if any, by Devin Trevathan; and all unpaid appellate court cost, if any, is taxed against Sakina Trevathan.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          Nita Whitener		
							Deputy Clerk